Citation Nr: 0830014	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  02-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC), pursuant to 38 U.S.C.A. § 1311(a)(2) 
(West 2002 & Supp. 2007).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision in which 
the RO, inter alia, denied an additional monthly DIC pursuant 
to 38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2008).  This 
matter was previously before the Board in October 2003 and 
September 2005. 

In August 2006, the appellant testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.

In September 2006, the Board remanded this matter to the RO 
for additional action.  After completing the action 
requested, the RO continued the denial of the claim (as 
reflected in a January 2007 supplemental statement of the 
case (SSOC), and returned the matter to the Board for 
additional appellate consideration.  

The Board notes that, in October 2007, the appellant 
submitted a statement pertinent to her claim. This signed 
statement was submitted within 90 days after certification of 
the appellant's claim to the Board without a waiver of 
initial RO review.  In an  October 2007 post-remand brief, 
the appellant's representative waived original jurisdiction 
by the RO.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2007).



FINDINGS OF FACT

1. The veteran died in October 2001.

2. The veteran did not have a service connected disability 
that was rated totally disabling for at least 8 years prior 
to his death.

3.  Neither the appellant nor her representative have raised 
a claim of clear and unmistakable error (CUE) in a final 
rating decision, and they have not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for 
reopening of a previously denied claim with the awarding of 
benefits at the requisite level.


CONCLUSION OF LAW

The criteria for additional monthly DIC under 38 U.S.C.A. § 
1311(a)(2) have not been met.  38 U.S.C.A. § 1311 (West 
2002); 38 C.F.R. § 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.

Specific to a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.

As regards the claim for DIC, pursuant to 38 U.S.C.A. § 1311, 
the appellant has been notified of the basis for the denial 
of this claim, and has been afforded opportunity to present 
evidence and/or argument with regard to that claim. Further, 
there is no indication that any evidence bearing on this 
claim is outstanding. Thus, the Board finds that all 
notification and development action on this claim has been 
accomplished. As indicated below, the DIC claim is being 
denied as lacking legal merit; as such, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

The Board has considered the appellant's request in her 
October 2007 letter for another video conference hearing to 
elaborate on her explanation of why the veteran was unable to 
maintain effective employment and was, essentially, totally 
disabled from about 1992.  However, the Board notes that the 
appellant did have the opportunity to discuss this issue at 
her August 2006 video conference hearing before the 
undersigned.  The statutory and regulatory authority granting 
the appellant the right to a personal hearing before the 
Board both provide for "a hearing" and do not indicate that 
multiple hearings may be granted.  38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700 (2007) (emphasis added).  
Further, as the claim is being denied as lacking legal merit, 
any testimony which could have been provided would not change 
the outcome of the claim.  As such, remand for an additional 
hearing on this issue would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Additional DIC pursuant to 38 U.S.C.A. § 1311(a)(2)

The appellant asserts that she is entitled to additional DIC 
benefits because, essentially, the veteran was 
"hypothetically" totally disabled from his service-
connected PTSD and diabetes mellitus since about 1992.  As 
will be explained below, the Board concludes that a recent 
decision of the Federal Circuit governs the outcome of this 
case and that that decision has rendered a previously 
applicable legal theory of "hypothetical" entitlement to 
benefits under 38 U.S.C. § 1311(a)(2) inapplicable in cases 
such as this one.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008).

Dependency indemnity and compensation (DIC) is payable to a 
veteran's surviving spouse, when the veteran dies from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).  VA will pay an increased amount of, or "enhanced", 
DIC benefits to the surviving spouse of a deceased veteran 
who, at the time of death, was in receipt of or entitled to 
receive (or but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service- 
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only the 
period in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

When a veteran's death occurred on or after January 1, 1993, 
section 3.10(b) of VA regulations provides that the monthly 
rate of DIC for a surviving spouse shall be the amount set 
forth in 38 U.S.C.A. § 1311(a)(1).  This rate shall be 
increased by the amount set forth in 38 U.S.C.A. § 1311(a)(2) 
when, as indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 C.F.R. § 3.10(c).

On January 21, 2000, section 3.22 (which implements a 
statutory provision similar to section 1311(a)(2), i.e., 38 
U.S.C. § 1318, which governs entitlement to DIC benefits for 
surviving spouses of veterans who were "entitled to receive" 
compensation for service-connected disability that was rated 
as totally disabling for a continuous period of at least ten 
years prior to death) was amended to define the statutory 
term "entitled to receive" so as to exclude "hypothetical" 
entitlement to DIC benefits previously recognized by the 
Court.

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), section 20.1106, as it was written at the time of 
the Hix decision, permitted VA to consider whether the 
veteran, although not actually in receipt of compensation for 
disability evaluated as totally disabling for the requisite 
period of time, was nonetheless "hypothetically" entitled to 
receive such compensation based upon a de novo review of the 
evidence on file.  Following the issuance of the Federal 
Circuit's opinion in Hix, the Board sought a VA General 
Counsel opinion with regard to the evidence to be considered 
in determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).

In December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in 
the Hix opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (i.e., 
words of an opinion entirely unnecessary for the decision of 
the case) and not binding precedent as to claims for DIC 
under 38 U.S.C.A. § 1311(a)(2) because the specific holding 
of the Federal Circuit was to affirm the Court's earlier 
decision in Hix authorizing consideration of entitlement to 
additional DIC benefits on a "hypothetical" theory. See 
VAOPGCPREC 9-2000.  The Federal Circuit's statement, at the 
very end of its opinion, mentioning consideration of any new 
evidence submitted, conflicted with earlier holdings by the 
Court in decisions indicating that hypothetical entitlement 
exists when the "evidence in the veteran's claims file or VA 
custody prior to the veteran's death" show that the veteran 
was entitled to a total disability rating for the specified 
period prior to death.  See Green v. Brown, 10 Vet. App. 111, 
118 (1997); Cole v. West, 13 Vet. App. 268, 274 (1999).  The 
General Counsel concluded that the Federal Circuit's decision 
in Hix did not require VA to accept and consider evidence 
submitted after a veteran's death and offered to establish, 
under 38 U.S.C.A. § 1311(a)(2), that the veteran was 
"entitled to receive" compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit concluded that 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), respectively, 
and ordered VA to issue regulations to either remove or 
explain the apparent inconsistency.  As noted above, both 
statutory provisions authorize payment of certain DIC 
benefits to survivors of veterans who were, at the time of 
death, "entitled to receive" disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The Federal Circuit concluded that 38 C.F.R. § 3.22 
interpreted 38 U.S.C.A. § 1318(b) as providing that the 
question of whether the veteran was "entitled to receive" 
such benefits would be governed by VA decisions during the 
veteran's lifetime, except where such decisions were found to 
contain a clear and unmistakable error (CUE).  It was also 
determined that section 20.1106 interpreted 38 U.S.C.A. § 
1311(a)(2), as requiring VA to disregard all decisions during 
the veteran's lifetime.  The Federal Circuit directed VA to 
conduct rulemaking to either revise one of its regulations to 
harmonize its interpretation of the statutes or to explain 
the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded 
that the language, context, and legislative history of 38 
U.S.C.A. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), viewed 
together, clearly evinced Congress's intent to authorize DIC 
only in cases where the veteran's entitlement to total 
disability compensation for the specified number of years 
prior to death was established by ratings during the 
veteran's lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, 
as with decisions under 38 C.F.R. § 1318, decisions under 38 
U.S.C.A. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the veteran's 
lifetime of issues involved in the survivor's claim. The 
effect of this change was to make VA's position clear that 
entitlement to benefits under either 38 U.S.C.A. § 1318 or 38 
U.S.C.A. § 1311 must be based on the determinations made 
during the veteran's lifetime, or challenges to such 
decisions on the basis of CUE, rather than on de novo 
posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change. Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C.A. § 1311 to award additional DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation. The VA's interpretation 
was confirmed by the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II) in which it 
was held that VA should also continue to process claims for 
survivor benefits that would be rejected because they were 
based on the filing of new claims after the veteran's death, 
since the Federal Circuit found that the Department's 
interpretation of the statute as barring such claims was 
permissible and reasonable.  Thus, it appeared that 
hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the amendment to 38 C.F.R. § 3.22, i.e., January 21, 2000, as 
prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied. That decision was appealed to the 
Federal Circuit.  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008), the Federal Circuit reversed the decision of the 
Court, holding that the application of amended section 3.22 
to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.

In this case, there was no claim pending for DIC on January 
21, 2000.  The appellant filed her claim following the 
veteran's death in October 2001. Thus, hypothetical 
entitlement is not for application in this case.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Given the above, this case must be based on the 
determinations made during the veteran's lifetime.  Thus, the 
appellant is entitled to enhanced DIC if she can demonstrate 
(1) the veteran was in receipt of a 100 percent evaluation 
for eight years prior to death, or (2) that such requirement 
would have been met but for CUE in a prior decision on a 
claim filed during the veteran's lifetime, or (3) the claim 
could be reopened based on service department records not 
previously considered by VA and which provided a basis for 
awarding a total disability rating.  See 38 C.F.R. § 3.10.

Associated with the claims file is an August 2001 rating 
decision, the last one issued prior to the veteran's death, 
which shows that service connection was in effect for (1) 
post-traumatic stress disorder (PTSD) evaluated as 70 percent 
disabling, from May 25, 2000; (2) diabetes mellitus, 
evaluated as 20 percent disabling, from December 12, 2000; 
(3) acne, evaluated as 10 percent disabling, from May 25, 
2000; (4) bilateral hearing loss, evaluated as 0 percent 
disabling, from May 25, 2000; and (5) bilateral otitis 
externa, evaluated as 0 percent disabling from May 25, 2000.  
According to that rating action, the veteran's combined 
evaluation was 80 percent from May 25, 2000.  A TDIU was 
granted effective August 13, 2000.

After the veteran's death, by rating action of February 2007, 
the RO granted a 100 percent evaluation for PTSD, from May 
25, 2000, and granted an earlier effective date for service 
connection for diabetes mellitus, from December 11, 2000 (by 
effectuating a September 2006 Board decision).  According to 
that rating action the veteran's combined evaluation was 100% 
from May 25, 2000.  

Even considering that pursuant to the most recent February 
2007 rating action, the veteran's combined evaluation was 
100% from May 25, 2000, the fact remains that the veteran was 
not in receipt of a 100 percent rating for service connected 
disability for eight continuous years prior to his death (as 
he died in October 2001).  It is similarly clear that the 
August 2001 rating action was not subject to correction due 
to clear and unmistakable error (CUE) and that error in the 
effective date assigned for diabetes mellitus was corrected 
by the Board in 2006 and has been considered for purposes of 
this decision.  See 38 C.F.R. § 3.105(a).  In addition, 
neither the appellant nor her representative has raised a 
claim of clear and unmistakable error (CUE) in a final rating 
decision, pursuant to 38 C.F.R. § 3.105(a) (2007).  See Fugo 
v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).
 
Furthermore, the appellant has not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for 
reopening of the claim and the awarding of benefits at the 
requisite level.

Here, where the law and not the evidence is dispositive in a 
case, entitlement to the VA benefits sought must be denied 
due to the absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, (1994).  


ORDER

Entitlement to additional monthly DIC pursuant to 38 U.S.C. § 
1311(a)(2) is denied. 



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


